McCabe, J.
This is an appeal from an interlocutory order-granting a temporary injunction on the complaint of the appellee against the appellant, under the act of the General Assembly, approved March 5th, 1895, regulating horse racing. The errors assigned and the appellant’s brief present exactly the same questions, and no other than those considered and decided by this court in State, ex rel. Duensing v. Roby, 143 Ind. 168. We are still satisfied that that case was rightly decided. On the authority of that case, the judgment must be and is affirmed.